Stephens, J.
1. In an action of trover where the plaintiff elects to take a money verdict, a nonsuit is properly awarded where there is no proof of the value of the property. Moats v. Farks, 17 Ga. App. 778 (18 S. E. 685), and eases there cited. The defendant in such action, by the giving of a replevy bond, which is required by law to be in “double the amount sworn to” by the plaintiff as the value of the property in the latter’s application for bail, does not admit the value of the property, and such bond is not prima facie evidence of such value.
2. The agreed price of property as stated in a contract of sale is not evidence of the value of the property in a trover suit against one who was not a party to the contract of sale.

Judgment affirmed..


Broyles, P. J., and Bloodworth, J., concur.